.   -\
                                  ,.
                           ._, I.’
                          i
                         -A_;r-
                             ; SC.
6;1:~                        :
lg.?&:.
h”-
n&c
                    OFFICE   OF THE ATTORNEY GENERAL OF TEXAS
 I                                     AUSTIN
 .“*&I) G. IYAYN_
1.mnsr   ..““h.




i                                                               ..
    6'79 '




i
.   ,                                                                                      680




             '4. A fkul                          io thm mu iboaroh haor-
        &or ofthmoqbr                  at     of ?hy8Aeo.:?hlr U$aly
        00Bd d.atlU rooeowa                pro)oat,io   buod aa a ooa-
        -0    tith 8ha 0, 8. Ot~ioo 01 Solratliio Rawrrch                             ..
        an4-2evolo~.      It lo #uroly 8 ruo8ti proJ*ot
        d&h   bu bow uudwtobwa by bw8dn      Pull-tiao
        w             w         Ot    thW 8t8ft         @f    thC   DOpUtXWBt
        OSng o lo nb
                  r adwotm                 sllo tth m lr
                                                      lpun tbo,
        &OYO $&l? tog&m               lBWu8lty           dutieo,to thlo
        -+                                                      :;.
              *Iii
                th ab a d8
                         o ith lo
                                hot                          lltwklun,        I‘uh u la lll~~~-
        lab   to     preoont   the    follwFag          quaotioor

              "IO trioaaouet of aMpenoauon pole to full;
              tti* rMulty wabuo rho putioipate   in t:1roo
              lpmol8lprogrou In Oh0 -r     iodlo8todl.kn-
              it.4 by the s%rmt pmagmph OS Subowotiula (a)
              of 8hm oonorwlkvavIoloMottho Imlmalotnl
              Appre$brlatian         Aot    ior    thm ounVat            bloanlum?"
                                                  ..'
                                                                   681   .




~ltsa .   lM tr uo tb a 8l
                        M l8r a o &tthat
                                   o       lowol   *l&t   ba ll-
jr~t& b7 tbo lirit8tloaoOS brrbmot5on (2) of tie miiazwraZ
~ovio~o~' of thm Approprlatien dot; thlm submotion rtidrr
682   -
  .   -

685
,